At the appellant's insistence on motion for rehearing we have re-examined his first proposition on original submission in the light of his complaint that it was not properly treated in the opinion. It is our conclusion, upon such examination, that the charge given was sufficiently comprehensive on the subject of self-defense. We have but little difficulty in properly analyzing and understanding the court's charge, overburdened as it is with repetitions and including matter for the benefit of appellant which was not essential to a proper presentation of the case to the jury. Our greatest difficulty has been in analyzing the objection thereto and reconciling it with the record before us.
It is unfortunate that the writer of the original opinion and counsel for appellant cannot agree on the status of the court's charge under consideration. We have concluded, however, that we may not be able to eliminate this unfortunate situation by a treatise on the subject of self-defense, and are contented to say that the original opinion properly disposed of this and all other questions in the case in our view.
The motion for rehearing is overruled. *Page 627